Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 25, 2002, convicting him of criminal possession of stolen property in the fifth degree, unauthorized use of a motor vehicle in the second degree, possession of burglar’s tools, and reckless endangerment in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Lewis, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The police had reasonable suspicion to permit them to stop and detain the defendant for the few minutes that Police Officer Cooper needed to arrive from around the corner and identify him as the driver of the stolen car (see People v Pines, 99 NY2d *886525, 527 [2002]; People v Lynch, 285 AD2d 518 [2001]; People v Wilson, 225 AD2d 568 [1996]; People v Thomas, 195 AD2d 489 [1993]; see generally People v De Bour, 40 NY2d 210, 223 [1976]). Florio, J.P., Schmidt, Santucci and Spolzino, JJ., concur.